 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES R. KERNS,                                   No. 2:19-cv-1337 KJM KJN P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SUPERIOR COURT OF CALIFORNIA,
      SACRAMENTO COUNTY, et al.,
15
                         Respondents.
16

17

18          On July 17, 2019, petitioner filed a motion for extension of time to file a petition for writ

19   of habeas corpus, but filed no petition. (ECF No. 1.) On July 24, 2019, petitioner’s motion was

20   denied, and he was granted thirty days in which to file a petition and either the application to

21   proceed in forma pauperis or pay the court’s filing fee. (ECF No. 3.) Petitioner was warned that

22   the court will not issue any orders granting or denying relief until an action has been properly

23   commenced. (ECF No. 3 at 1.) By order filed September 6, 2019, the undersigned declined to

24   recommend dismissal of this action, but petitioner’s second request for extension of time was

25   denied, and petitioner was provided an opportunity to file the documents identified in the prior

26   order within sixty days. (ECF No. 7.) The sixty day period has now expired, and petitioner has

27   not filed a petition for writ of habeas corpus or otherwise responded to the court’s order.

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, petitioner may file written

 6   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: November 21, 2019

11

12
     /kern1337.nop.ftf
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
